                      Case 5:18-cv-01125-SP Document 146 Filed 12/30/19 Page 1 of 5 Page ID #:4822



                       1   Susan E. Coleman (SBN 171832)
                           E-mail: scoleman@bwslaw.com
                       2   Carmen M. Aguado (SBN 291941)
                           E-mail: caguado@bwslaw.com
                       3   BURKE, WILLIAMS & SORENSEN, LLP
                           444 South Flower Street, Suite 2400
                       4   Los Angeles, CA 90071-2953
                           Tel: 213.236.0600      Fax: 213.236.2700
                       5
                           Attorneys for Defendants
                       6   THE GEO GROUP, INC., CITY OF ADELANTO,
                           CAMPOS, and DIAZ
                       7
                       8                                 UNITED STATES DISTRICT COURT
                       9                                CENTRAL DISTRICT OF CALIFORNIA
                      10
                      11   OMAR ARNOLDO RIVERA                         Case No. 5:18-cv-01125-SP
                           MARTINEZ; ISAAC ANTONIO
                      12   LOPEZ CASTILLO; JOSUE                       DEFENDANT’ S NOTICE OF
                           VLADIMIR CORTEZ DIAZ; JOSUE                 MOTION AND MOTION TO
                      13   MATEO LEMUS CAMPOS;                         BIFURCATE PUNITIVES;
                           MARVIN JOSUE GRANDE                         MEMORANDUM OF POINTS AND
                      14   RODRIGUEZ; ALEXANDER                        AUTHORITIES IN SUPPORT
                           ANTONIO BURGOS MEJIA; LUIS
                      15   PEÑA GARCIA; JULIO CESAR                    [Proposed Order filed concurrently
                           BARAHONA CORNEJO, as                        herewith]
                      16   individuals,
                                                                       Pretrial Conference
                      17                           Plaintiffs,         Date:      January 21, 2020
                                                                       Time:      10:00 a.m.
                      18   v.                                          Ctrm.:     3
                      19   THE GEO GROUP, Inc., a Florida              Trial date: February 3, 2020
                           corporation; the CITY OF                    Time:       9:00 a.m.
                      20   ADELANTO, a municipal entity; GEO
                           LIEUTENANT DIAZ, sued in her                Judge:     Honorable Sheri Pym
                      21   individual capacity; GEO
                           SERGEANT CAMPOS, sued in his
                      22   individual capacity; SARAH JONES,
                           sued in her individual capacity; THE
                      23   UNITED STATES OF AMERICA;
                           CORRECT CARE SOLUTIONS,
                      24   INC.; and DOES 1-10, individuals,
                      25                           Defendants.
                      26
                      27            TO PLAINTIFFS, AND THEIR ATTORNEYS OF RECORD:
                      28            PLEASE TAKE NOTICE THAT on January 21, 2019, at 10:00 a.m., in
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                              5:18-CV-01125-SP
                           LA #4836-6487-1856 v1                     -1-
  ATTO RNEY S AT LAW                                                         MOTION TO BIFURCATE PUNITIVE PHASE
     LOS A NG EL ES
                      Case 5:18-cv-01125-SP Document 146 Filed 12/30/19 Page 2 of 5 Page ID #:4823



                       1   Courtroom 3 of the above-captioned Court, Defendants THE GEO GROUP, INC.,
                       2   CITY OF ADELANTO, CAMPOS, and DIAZ will and hereby do move this Court
                       3   for an Order to bifurcate the punitive damages portion of this trial.
                       4            The Motion is based upon the Notice of Motion, the attached Memorandum
                       5   of Points and Authorities, the pleadings, records and files in this action, and such
                       6   other matters as may properly come before the Court.
                       7            This motion is made following a meet and confer session with Plaintiff’s
                       8   counsel on December 13, 2019, and continuing thereafter. Plaintiff’s counsel
                       9   agreed to consider the motion but did not commit to bifurcating punitive damages.
                      10   Dated: December 30, 2019                BURKE, WILLIAMS & SORENSEN, LLP
                      11
                      12                                           By: /s/ Susan E. Coleman
                                                                        Susan E. Coleman
                      13                                                Carmen M. Aguado
                      14                                           Attorneys for Defendants
                                                                   THE GEO GROUP, INC., CITY OF
                      15                                           ADELANTO, CAMPOS, and DIAZ
                      16
                      17
                      18
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                               5:18-CV-01125-SP
                           LA #4836-6487-1856 v1                     -2-
  ATTO RNEY S AT LAW                                                          MOTION TO BIFURCATE PUNITIVE PHASE
     LOS A NG EL ES
                      Case 5:18-cv-01125-SP Document 146 Filed 12/30/19 Page 3 of 5 Page ID #:4824



                       1                           MEMORANDUM OF POINTS AND AUTHORITIES
                       2
                       3   I.       INTRODUCTION
                       4            This litigation arises from an incident on June 12, 2017, when the eight (8)
                       5   Plaintiffs refused to return to their beds after breakfast for count, in an effort to hold
                       6   the dining area hostage in exchange for having their grievances aired. After
                       7   numerous warnings, and other detainees standing and yelling and raising the specter
                       8   of escalation, GEO staff eventually used pepper spray on Plaintiffs to separate them
                       9   and remove them from the area. Plaintiffs are suing for various claims under
                      10   section 1983 and state law, and they seek compensatory and punitive damages.
                      11            By this motion, Defendants seek an order from the Court bifurcating the trial
                      12   in this matter into two phases: liability/compensatory damages and a second phase
                      13   regarding punitive damages. By requiring that punitive damages be separated, it
                      14   avoids the unnecessary presentation and questioning about defendants’ personal
                      15   finances and net worth if unnecessary, which will also help to expedite trial
                      16   proceedings. Defendants still anticipate that the jury would decide if punitive
                      17   damages are warranted in the initial phase, but not the amount.
                      18   II.      LEGAL STANDARD
                      19            Rule 42(b) of the Federal Rules of Civil Procedure provides, in relevant part:
                      20            “For convenience, to avoid prejudice, or to expedite and economize, the court
                      21   may order a separate trial of one or more separate issues, claims, crossclaims,
                      22   counterclaims, or third-party claims.” See also Arthur Young & Co. v. United
                      23   States Dist. Court, 549 F.2d 686, 697 (9th Cir.), cert. denied, 434 U.S. 829, 98 S.Ct.
                      24   109, 54 L.Ed.2d 88 (1977).
                      25            The District Courts have “broad discretion in deciding whether to sever
                      26   issues for trial and the exercise of that discretion will be set aside only if clearly
                      27   abused.” Easton v. City of Boulder, Colo., 776 F.2d 1441, 1447 (10th Cir. 1985);
                      28   see also, Exxon v. Sofec, Inc., 54 F.3d 570, 575 (9th Cir. 1985); see also, Davis v.
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                                5:18-CV-01125-SP
                           LA #4836-6487-1856 v1                      -3-
  ATTO RNEY S AT LAW                                                           MOTION TO BIFURCATE PUNITIVE PHASE
     LOS A NG EL ES
                      Case 5:18-cv-01125-SP Document 146 Filed 12/30/19 Page 4 of 5 Page ID #:4825



                       1   Freels, 583 F.2d 337, 343 (7th Cir. 1978) [excessive force case]. The factors to
                       2   consider are: (1) prejudice to the parties; (2) possible confusion of jurors; and (3)
                       3   resulting convenience and economy. In re Beverly Hills Fire Litig., 695 F.2d 207,
                       4   216 (6th Cir. 1982). “Bifurcation is particularly appropriate when resolution of a
                       5   single claim or issue could be dispositive of the entire case.” Drennan v. Maryland
                       6   Casualty Co., 366 F.Supp. 2d 1002, 1007 (D.Nev. 2005) (citing O’Malley v. United
                       7   States Fidelity and Guarantee Co., 776 F.2d 494, 501 (5th Cir. 1985).
                       8   III.     BIFURCATION OF PUNITIVES IS APPROPRIATE IN THIS CASE
                       9            Defendants requests that this Court separate the punitive damages phase of
                      10   the trial. Bifurcation is appropriate in this case for several reasons.
                      11            First, there would be no prejudice to Plaintiffs by bifurcating the punitive
                      12   damages portion of this case. Plaintiffs will have a full opportunity to present their
                      13   case to the jury concerning their theory and evidence regarding both liability and
                      14   physical and emotional damages. Conversely, there is potential prejudice and
                      15   invasion of privacy to Defendants if this case is not bifurcated. Admitting evidence
                      16   pertaining to Defendants’ personal finances and net worth would be upsetting and
                      17   embarrassing to defendants, and might confuse the jury in its consideration of
                      18   liability.
                      19            Second, bifurcation of the punitive damages evidence and argument would
                      20   allow a logical presentation of the evidence and avoid potential jury confusion. It
                      21   would also save time and money which might not need to be expended. The
                      22   presentation of evidence regarding defendant’s finances and net worth may be
                      23   unnecessary and would be intrusive. If there is no finding of liability, the parties
                      24   will not have to present evidence or arguments regarding these issues to the jury.
                      25            Therefore, an order separating punitive damages will promote efficiency,
                      26   prevent any potential prejudicial impact and confusion to the jury, and will expedite
                      27   presentation of evidence and the jury’s decision on Plaintiffs’ claim.
                      28   ///
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                                 5:18-CV-01125-SP
                           LA #4836-6487-1856 v1                       -4-
  ATTO RNEY S AT LAW                                                            MOTION TO BIFURCATE PUNITIVE PHASE
     LOS A NG EL ES
                      Case 5:18-cv-01125-SP Document 146 Filed 12/30/19 Page 5 of 5 Page ID #:4826



                       1   IV.      CONCLUSION
                       2            Accordingly, for the above stated reasons, Defendants THE GEO GROUP,
                       3   INC., CITY OF ADELANTO, CAMPOS, and DIAZ, hereby request that this Court
                       4   bifurcate the punitive damages phase of this case.
                       5   Dated: December 30, 2019              BURKE, WILLIAMS & SORENSEN, LLP
                       6
                       7                                         By: /s/ Susan E. Coleman
                                                                     Susan E. Coleman
                       8                                             Carmen M. Aguado
                       9                                         Attorneys for Defendants
                                                                 THE GEO GROUP, INC., CITY OF
                      10                                         ADELANTO, CAMPOS, and DIAZ
                      11
                      12
                      13
                      14
                      15
                      16
                      17
                      18
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                             5:18-CV-01125-SP
                           LA #4836-6487-1856 v1                   -5-
  ATTO RNEY S AT LAW                                                        MOTION TO BIFURCATE PUNITIVE PHASE
     LOS A NG EL ES
